                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                         :

                     vs.                          : NO. 3:19-CR-263 (KAD)

 KEVIN MCCORMICK                                  : June 2, 2020


  CONSENT MOTION TO CONTINUE JURY SELECTION AND TO EXTEND RELEVANT
                             DEADLINES

       Counsel for the defendant, Kevin McCormick, hereby moves to continue jury selection and

other Court set deadlines in this matter. In support of this motion, counsel states as follows:

       1. On October 21, 2019, Mr. McCormick was arrested on a complaint charging him with

           one count of attempting to provide material support and resources to a foreign terrorist

           organization in violation of 18 U.S.C. § 2339B. On October 30, 2019, a Grand Jury

           returned an indictment charging the same offense. Mr. McCormick entered a not guilty

           plea on November 4, 2019.

       2. On March 31, 2020, undersigned counsel filed a Motion for Competency Hearing, which

           was granted by this Court on April 1, 2020. See ECF No. 78. On that date, the Court

           also set a deadline for the competency evaluation to be filed by June 1, 2020. Id.

       3. Counsel has been in consultation with Dr. Minhas, who was appointed by this Court to

           conduct the evaluation. Although his preference was to conduct the evaluation in

           person, the current health crisis precludes Dr. Minhas from visiting Mr. McCormick at

           Garner Correctional Institute, where he is detained. Counsel is in the process of

           arranging for a video conference so that Dr. Minhas may conduct the evaluation

           remotely. Accordingly, counsel respectfully asks the Court to extend the deadline for

           the competency evaluation to July 15, 2020, to account for any delays in setting up video
           conferences between Dr. Minhas and Mr. McCormick so that Dr. Minhas may complete

           his evaluation.

       4. Jury selection is presently scheduled for August 17, 2020. Accordingly, counsel also

           asks the Court to postpone jury selection pursuant to 18 U.S.C. § 3161(h)(1)(A), which

           provides that when computing the time within which a trial must commence, the Court

           may exclude any “delay resulting from any proceeding, including any examinations, to

           determine the mental competency or physical capacity of the defendant.”

       5. This request for a continuance also accounts for the Court’s recent order

           directing that all jury trials should be postponed until after September 1, 2020

           due to the COVID-19 pandemic. Accordingly, counsel also seeks to postpone all

           related deadlines, including the Government’s deadline for its motion pursuant to

           Section 4 of the Classified Information Procedures Act (“CIPA”).

       6. Counsel for the Government, Assistant United States Attorney Doug Morabito,

           consents to this request for a continuance.

       WHEREFORE, counsel respectfully requests that the Court extend the deadline for

filing the competency evaluation to July 15, 2020, nunc pro tunc, and that the Court

continue jury selection to a date after September 1, 2020. In addition, counsel respectfully

requests that all relevant deadlines, including the Government’s CIPA motion deadline and

the substantive motions deadlines, be adjusted accordingly.




                                                  2
                                               Respectfully Submitted,


                                               THE DEFENDANT,
                                               Kevin McCormick

                                               FEDERAL DEFENDER OFFICE


Date: June 02, 2020                            /s/ Allison M. Near
                                               Allison M. Near
                                               Assistant Federal Defender
                                               265 Church Street, Suite 702
                                               New Haven, CT 06510
                                               Phone: (203) 498-4200
                                               Bar No.: ct27241
                                               Email: allison_near@fd.org




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 02, 2020, a copy of the foregoing motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.

                                       /s/ Allison M. Near
                                       Allison M. Near




                                                    3
